 In the Matter of LIFE INSURANCB COMPANY OF VIRGINIAandTHE AMER-ICAN FEDERATION OF INDUSTRIAL AND ORDINARY INSURANCE AGENTSUNION No. 22264In the Matter of THE LIFE INSURANCE COMPANY OF VIRGINIA, RICH-MOND,VA.andTHE AMERICAN FEDERATION OF INDUSTRIAL AND ORDI-In the Matter of THE LIFE INSURANCE COMPANY OF VIRGINIA-BRANCHOFFICE-ALEXANDRIAN VA.andTHE INDUSTRIAL AND ORDINARY INSUR-ANCE AGENTS' UNION #22241 OF ALEXANDRIA, VA.In the Matter of TIIE LIFE INSURANCE COMPANY OF VIRGINIA-BRANCHOFFICE-NORFOLK, VA.andTHE INDUSTRIAL AND ORDINARY INSUR-ANCE AGENTS' UNION #21753 OF NORFOLK, VA.In the Matter of THE LIFE INSURANCE COMPANY OF VIRGINIA-BRANCHOFFICE-NEWPORT NEWS, VA.andTHE INDUSTRIAL AND ORDINARYINSURANCE AGENTS' UNION #21771 OF NEWPORT NEWS, VA.Cases Nos.R-2223 to B-22,27.-DecidedJanuary 28, 1941Jurisdiction:life insurance industry.Investigation and' Certification of Representatives:existence of questions: re-fusal to accord recognition to union ; elections necessary.UnitsAppropriatefor CollectiveBargaining:debit collectors in each of five dis-trict offices of the Company, excluding district managers, assistant, districtmanagers, office and clerical employees, and inspectors; no controversy as to.Definitions:insurance debit collectorsheldemployees within the meaning of theAct.Mr. Sidney J. HiltonandMr. William R. Shands,of Richmond, Va.,for the Company.Mr. Frank WeikelandMr. George L. Russ,ofWashington, D. C.,for the Unions.Mr. Eugene M. Purver,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEOn September 25, 1940, The Industrial and Ordinary InsuranceAgents' Union No. 22241 of Alexandria, Va., herein called the Alex-246 THE LIFEINSURANCE COMPANY OF VIRGINIA247andria Union, The Industrial and Ordinary Insurance Agents' UnionNo. 21771 of Newport News, Va., herein called the Newport NewsUnion, and The Industrial and Ordinary Insurance Agents' UnionNo. 21753 of Norfolk, Va., herein called the Norfolk Union, each filedwith the Regional Director for the Fifth Region (Baltimore, Mary-pet[ aoaatuuzoo .utloa l; uotlsonb r. lain tut^ally uollzlad v (ptrelarisen concerning the representation of employees in the Alexandria,Virginia; Newport News, Virginia; and Norfolk, Virginia, districtoffices, respectively, of The Life Insurance Company of Virginia,herein called the Company, and requesting an investigation and cer-tification of representatives pursuant to Section 9 (c) of the National"Labor Relations Act, 49 Stat. 449, herein called the Act.On October18 the Norfolk Union filed an amended petition. On October 30, 1940,the National Labor Relations Board, herein called the Board, actingpursuant to Section 9 (c) of the Act and Article III, Section 3, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, ordered an investigation in each case and authorizedthe Regional Director to conduct it and to provide for an appropriatehearing upon due notice.On October 4, 1940, The American Federation of Industrial andOrdinary Insurance Agents Union No. 22264, herein called the DetroitUnion, filed with the Regional Director for the Seventh Region (De-troit,Michigan) a petition alleging that a, question affecting commercehad arisen concerning the representation of employees in the Detroit,Michigan, district offices of the Company located at 1639 NationalBank Building, 9014 Chalmers, 16525 Woodward, and 13538 Michigan,and requesting an investigation and, certification of representativespursuant to Section 9 (c) of the Act.On October 9 The American Federation of Industrial and OrdinaryInsurance Agents Union #22274, herein called the Cincinnati Union,filed with the Regional Director for the Ninth Region (Cincinnati,Ohio) a similar petition concerning employees in the Cincinnati, Ohio,district offices of the Company located in the Temple Bar Buildingand the Ingalls Building.On November 6, 1940, the Board, acting pursuant to Article III,section 10 (c) (2), of National Labor Relations Board Rules andRegulations-Series 2, as amended, ordered that the Norfolk, Alex-andria, and Newport News cases be consolidated.On November 20, 1940, the Board, acting pursuant to Article III,Section 10 (c) (3), of National Labor Relations Board Rules andRegulations-Series 2, as amended, ordered that the Cincinnati casebe transferred from the Ninth Region to the Fifth Region, ordered,pursuant to Section 9 (c) of the Act and Article III, Section 3, ofsaid Rules and'Regulations, that the Regional Director for the FifthRegion conduct an investigation in said case and provide for an ap- 248DECISIONSOF NATIONAL LABOR RELATIONS BOARDipropriate hearing upon due notice, and further ordered, pursuant toArticle III, Section 10 (c) (2), of said Rules and Regulations, thatthe - Cincinnati case be consolidated with the Norfolk, Alexandria,and Newport News cases.On November 26, 1940, the Board, actingpursuant to Article III, Section 10 (c) (3), of National Labor Re-lations Board Rules and Regulations-Series 2, as amended, orderedthat the Detroit case be transferred from the Seventh Region to theFifth Region, ordered, pursuant to Section 9 (c) of the Act andArticle III, Section 3, of said Rules and Regulations, that the Re-gional Director for the Fifth Region conduct an investigation in saidcase and provide for an appropriate hearing upon due notice andfurther ordered, pursuant to Article III, Section 10 (c) (2), of said'Rules and Regulations, that the Detroit case be consolidated withthe Norfolk, Alexandria, Newport News, and Cincinnati cases.On December 10, 1940, the Regional Director for the Fifth Regionissued a notice of hearing, copies of which were duly served upon theCompany, the American Federation of Labor, and the Industrial andOrdinary Insurance Agents' Council,' herein called the Council.Pursuant to notice, a hearing was held on December 19, 1940, at Rich-mond, Virginia, before, Charles Y. Latimer, the Trial Examiner dulydesignated by the Board.The Company was represented by counsel;the Unions, by their representatives; all participated in the hearing.Full opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing upon the issues was afforded allparties.At the commencement of the hearing counsel for the Com-pany objected to the consolidation by the Board of the five cases.The Trial Examiner overruled the objection.At the hearing coun-sel for the Company moved to dismiss the petitions on jurisdictionaland other grounds.The Trial Examiner denied the motion., Duringthe course of the hearing the Trial Examiner made several rulingson other motions and on objections to the admission of evidence.TheBoard has reviewed the rulings of the Trial Examiner and finds thatno prejudicial errors were committed.The rulings are herebyaffirmed.On January 22, 1941, the Company filed with the Board a MotiontoFile Brief and Present Oral Argument herein. The motion ishereby denied.2Upon the entire record in the case, the Board makes the following :'The Council was created by the American Federation of Labor, with which the fiveunions here involved are affiliated,and acts as a coordinator and bargaining representativeof the Unions.2 The hearing herein was held on December 19, 1940.Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2,as amended,provides that anyparty desiring permission to argue orally before the Board or to file a brief with the Boardmust make request therefor in writing to the Board within 5 days after the close of thehearing. THE LIFE INSURANCE COMPANY OF VIRGINIA249FINDINGS OFFACTS1.THE BUSINESS OF THE COMPANYThe Life Insurance Company of Virginia is a Virginia corporationhaving its principal office, referred to by the Company'as, and hereincalled, the home office, in Richmond, Virginia. It is engaged ininsuring the lives of its policyholders and in investing its funds.The Company is licensed to'do business in 16 States and the Dis-trict of Columbia and operates district offices in 12 States and theDistrict of Columbia.The Company's business is managed and directed by its directorsand officers located at the home office.Thus the terms and conditionsof the various policies of insurance offered by the Company are de-terriiined and all investments of the Company's funds are made bysuch officials at` the home office.All applications for insurance andclaims, applications for loans, and other matters pertaining to insur-ance in force are acted upon `at the home office.All policies of in-surance and all checks covering disbursements by the Company areexecuted at the home office.On December 31, 1939, the Company was, in terms of amount ofinsurance in force, approximately the 28th largest and, in terms ofassets,' approximately the 31st largest of the life insurance companiesin the United States.On December 31, 1939, the Company had in force and effect in-surance policies amounting to $528,053,461. In its 4 Detroit, Michi-gan, district offices here involved, the Company had in force andeffect' at the end of October 1940 approximately 60,000 policies for$26,500,000 of insurance; in its Alexandria, Virginia, district office,approximately 10,000 policies for $4,200,000 of insurance; in its New-port News, Virginia, district office, approximately 13,000 policies for$5,800,000 of insurance; in its Norfolk, Virginia, district office,approximately 30,000 policies for $12,000,000 of insurance; and in itsCincinnati,Ohio, district office, approximately 26,000 policies for$11,000,000 of insurance.The Company's assets as of December 31, 1939, were as follows:Cash--------------------------------------------- $3,314,516.57United States Government bonds and bonds guaran--teed by the- United States Government---------- 9,774,885 54Bonds of United States political subdivisions------ 16, 330, 454. 36Railroad and railroad equipment bonds------------ 5, 707,001. 41Public Utility bonds------------------------------ 10, 821, 863. 87Industrial bonds--------------------------------- 2,700,797.50Stocks--------------------------------------------3,509,674.96Notes secured by mortgage loans on real estate------- 31, 555, 037. 91Real estate---------------------------------------8,747, 681. 90Installment contracts for sale of real estate----------938, 085. 73Premium notes and loans to policyholders-------- 8,105,890.65 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Company's cash was deposited in 127 banks located in 18 Statesand the District of Columbia.The public utility bonds were pur-chased from companies located in six States and the District of Co-lumbia.The industrialbonds were purchased from companies locatedin six States and the District of Columbia.The Company holds somecommon stock.The stockholdings of the Company, however, consistmainly of preferred stocks of railroads,public utilities,and industrialand miscellaneous companies.All securities purchased by the Com-pany are delivered to it at its home office and are kept in Richmond,Virginia.Loans are made on notes secured by mortgages on residences,apart-ment buildings,business property,and farms.The Company hasloans outstanding secured by real estate located in 20 States and theDistrict of Columbia.Real estate is held in 17 States.The Com-pany has 62 loan correspondents in 19 States and the District ofColumbia, through whom loans are purchased or mortgage investmentsmade.°From the foregoing it is clear that in addition to insuring the livesof its many policyholders,the Company engages in a diversified andwidespread investment business.In 1939 the Company purchased furniture,fixtures,and mechanicalequipment of a value of $21,265.48, of which 26 per cent was purchasedin the State of Virginia and used by the Company in other Statesand the District of Columbia. In 1939 the Company purchased paperand other stationery supplies in the State of Virginia in the amountof $61,089.92.Of such'paper and supplies,the Company used onlyabout 63 per cent at its home office.In 1939 the home office purchased$6,700 worth of paper which the Company had printed into variousforms for use in its business.Ninety-four per cent of such printingwas done in the State of Virginia and the printed matter was then sentto the Company's various district offices by express and mail,approxi-mately 11,750 pounds of such printed matter having been sent to districtoffices outside the State of Virginia!.In 1938 the Company spent$39,976.55 for postage, telephone, tele-gram, and express service; in1939, $42,377.37; and in the first 9months of 1940, $31,181.04. In 1939 the Company spent $19,906.76,for traveling expenses of its supervisors;in the first ten months of1940,'$17,531.37.We find that the operations of the Company have a close,intimate,and substantial relation to trade, traffic,commerce, and transportationamong the several States.II.THE ORGANIZATIONSINVOLVEDThe American Federation of Industrial and Ordinary InsuranceAgents Union No, 22264, The American Federation of Industrial and THE LIFE INSURANCE COMPANY OF VIRGINIA251'Ordinary Insurance Agents Uhion #22274, The Industrial and Ordi-nary Insurance Agents' Union No. 22241 of Alexandria, Va., TheIndustrial and Ordinary Insurance Agents' Union No. 21753 of Nor-folk, Va., and The Industrial and Ordinary Insurance Agents' UnionNo. 21771 of Newport News, Va., herein collectively called the Unions,are labor organizations, affiliated with Industrial and Ordinary Insur-ance Agents' Council and with the American Federation of Labor, ad-mitting to membership industrial insurance agents or debit collectorsemployed by the Company.III.THE QUESTIONSCONCERNINGREPRESENTATIONBeginning in March 1940 the Council sought to negotiate with theCompany concerning the working conditions, hours, andrates of payof the Company's agents in various cities.The Company, however,repeatedly questioned the Act's applicability to it and the Council'srepresentation of a majority of the agents in question.On September6, 1940, the Company advised the Council that it desired proof ofmajority representation to be made by means of an election conductedby the Board.At the hearing reports prepared by the Regional Directors for theFifth and Seventh Regions were introduced in evidence showing thatthe Unions respectively represent substantial numbers of employeesin the respective units found below to be appropriate for the purposesof collective bargaining.33The statements of the Regional Director for the Fifth Region concerning'Claims ofAuthorization for the Purpose of Representationshow that1The AlexandriaUnion submitted to him nine combined Council membership applica-tions and bargaining authorizations,all dated December15, 1939, .and all bearing appar-ently genuine, original signatures of persons whose names appearon theCompany's payroll as of September30, 1940.From the record it appearsthat thereare approximately12 employees in the unit found below to be appropriate for the purposes of collectivebargaining for which the Alexandria Union seeks certification as exclusive bargainingrepresentative2.The NorfolkUnion submittedto him 22 combined Council membership applicationsand bargaining authorizations,dated as follows : 3 on September22, 1938 ;2 on November21, 1938 ; 3 on January13, 1939 ;and 14 in 1940:and all bearing apparently genuine,original signatures of persons whose names appear on the Company's pay roll as of Septem-ber 30,1940.From the record it appearsthat thereare approximately 25 employees inthe unit found below to be appropriatefor thepurposes of collectivebargainingfor whichthe NorfolkUnion seeks certification as exclusive bargaining representative.3TheNewport NewsUnion submitted to him 12 combined Council membership applica-tions and bargaining authorizations,all dated in 1940,and all bearing apparently genuine,original signatures of persons whose names appear onthe Company's pay roll as of Septem-ber 30,1940.From the record it appearsthat thereare approximately 14 employees in theunit found below to be appropriate for the purposesof collectivebargaining,for which theNewport NewsUnion seeks' certificationas exclusive bargaining representative4.The Cincinnati Unionsubmitted to him 27 combined Council membership applicationsand bargaining authorizations,all dated in1940,and all bearingapparentlygenuine,origi-nal signaturesOf the 27signatures, 23 are of persons whose names appear on a list ofemployees furnishedby theCompany onNovember 7, 1940.Fromthe record it appearsthat theseare approximately 48 employees in the unit found belowto beappropriate forthe purposes of collective bargainingfor whichthe Cincinnati Union seeks certification asexclusive bargaining representativeThe statement of the Regional Director for the Seventh Region concerning claims ofauthorization for the purpose of representation shows that the Detroit Union submitted to ,252DECISIONS OF NATIONAL cLABOR RELATIONS BOARDWe find that questions have arisen concerning the representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTIONS CONCERNING REPRESENTATION UPONI-COMMERCEWe find that the questions concerning representation which havearisen, occurring in connection with the operations, of the Companydescribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, commerce, and transportation among theseveral States, and tend to lead to labor disputes burdening and ob-structing-commerce and the free flow of commerce.V.THE APPROPRIATE UNITIn their petitions, the Alexandria, Norfolk, and Newport NewsUnions seek units consisting of the Company's debit collectors at itsdistrict offices in Alexandria, Norfolk, and Newport News, Virginia,respectively; the Detroit Union seeks a unit consisting of the Com-pany's debit collectors in Detroit, Michigan, at 1639 National BankBuilding, 9014 Chalmers, 16525Woodward, and 13538 Michigan,excluding all office employees, assistant managers, inspectors, and'managers; and the Cincinnati Union seeks a unit consisting of theCompany's debit collectors employed in its district offices in the Tem-ple Bar Building and Ingalls Building, Cincinnati, Ohio.At thehearing it appeared that all the Unions desire the exclusion fromthe unit of district managers, assistant district- managers, and officeand clerical employees-and that the Unions also desire uniformity ofcomposition of the respective units.Under these circumstances, itappears that the Unions also desire the exclusion of inspectors fromthe units, as specifically requested by the Detroit Union.Except for its claim that the Act is not applicable to the debit col-lectors in question, the Company does not object to the units desiredby the Unions.Under the supervision of its managers and assistantmanagers, the Company's debit collectors collect weekly premiumswithin an assigned territory, make regular deposits in the districtoffices of such collections, solicit and, write life insurance, and servicethe policies so written.They devote their full time to the Com-pany's business and are paid on a fixed salary plus commission basis.We find that the debit collectors are employees within the meaningof Section 2 (3) of the Act.him 53 combined Council membership applications and bargaining authorizations, all datedin 1940, and all bearing apparently genuine, original signatures.Of the 53 signatures,39 are of persons whose names appear on a list of employees on the Company's pay roll ofNovember 4, 1940.From the record it appears that there are approximately 100 em-ployees in the unit found below to be appropriate for the purposes of collective bargainingfor which'the Detroit Union seeks certification as exclusive bargaining representative. THE LIFE INSURANCE COMPANY OF VIRGINIA253:We find that the debit collectors employed by the Company in itsdistrict offices in the following cities :(1)Alexandria, Virginia.(2)Norfolk, Virginia.(3)Newport News, Virginia.(4)Detroit,Michigan, at 1639 National Bank Building, 9014Chalmers; 16525 Woodward, 'and 13538 'Michigan.(5)Cincinnati, Ohio, at the Temple Bar Building and the In-galls Building.excluding district managers, assistant district managers, office andclerical employees, and inspectors, constitute five separate units ap-propriate for the purposes of collective bargaining and that saidunits will insure to employees of the Company the full benefit oftheir right to self-organization and to collective bargaining andotherwise effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the questions which have arisen concerning the repre-sentation of employees of the Company can best be resolved by elec-tions by secret ballot.We shall direct that those eligible to vote inthe elections shall be the employees in the respective appropriateunits who were employed by the Company during the respective pay-roll periods immediately preceding the date of our Direction of Elec-tions, including employees who did not work during the respectivepay-roll periods because they were ill or on vacation and those whowere then or have since been temporarily laid off, but excluding'those who have since quit or been discharged for cause.On the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.Questions affecting commerce have arisen concerning the repre-sentation of employees of The Life Insurance Company of Virginia,within the meaning of Section 9 (c) and Section 2 (6) and (7) ofthe Act.2.The Company's debit collectors are employees, Within the mean-ing of Section 2 (3) of the Act.3.The debit collectors employed by the, Company in its districtoffices in the following cities :(1)Alexandria, Virginia.'(2)Norfolk, Virginia.(3)Newport Nees, Virginia. 254DECISIONS OF NATIONAL. LABOR RELATIONS BOARD(4)Detroit,Michigan, at 1639 National Bank Building, 9014Chalmers, 16525 Woodward, and 13538 Michigan.(5)Cincinnati,Ohio, ' at the Temple Bar Building and theIngalls Building.excluding district managers, assistant district managers, office andclerical employees, and inspectors, constitute five separate units ap-propriate for the purposes of collective bargaining, within the mean-ing of Section 9 (b) of the Act.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations 'Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigations authorized by theBoard to ascertain representatives for the pu=rposes of collective bar-gaining with The Life Insurance Company of Virginia, separateelections by secret ballot shall be conducted as early as possible, butnot later than thirty (30) days from the date of this Direction ofElections, as follows :1.Under the direction and supervision of the Regional Directorfor the Fifth Region, acting in this matter as agent for the NationalLabor Relations' Board and subject to Article III, Section 9, of saidRules and Regulations, among(a) The debit collectors employed by The Life Insurance Companyof Virginia in its district office in Alexandria, Virginia, who wereemployed by the Company during the pay-roll period immediatelypreceding the date of this Direction, including employees who didnot work during said pay-roll period because they were ill or onvacation and those who were then or have since been temporarilylaid off, but excluding district managers, assistant district managers,office and clerical employees, inspectors, and those who have sincequit or been discharged for cause, to determine whether or not theydesire to be represented by The Industrial and Ordinary InsuranceAgents' Union No. 22241 of Alexandria, Va., for the purposes ofcollective bargaining;(b)The debit collectors employed by The Life Insurance Com-pany of Virginia in its district office in Norfolk, Virginia, who wereemployed by the Company during the pay-roll period immediatelypreceding the date of this Direction, including employees who didnot work during said pay-roll period because they were ill or onvacation and those who were then or have since been temporarily laid THE LIFE INSURANCECOMPANY OFVIRGINIA255off, but excluding district managers, assistant district.managers, officeand clerical employees,inspectors,and those who have since quit orbeen discharged,for cause,to determine whether or not they desireto be representedby TheIndustrial and Ordinary Insurance Agents'Union No. 21753 of Norfolk,Va., for the purposes of collectivebargaining;(c)The debit collectors employedby TheLife Insurance Companyof Virginiain its district office in Newport News, Virginia,who wereemployed by the Company during thepay-roll period immediatelyprecedingthe date ofthisDirection,including employees who didnot work during said pay-roll period because they were ill or onvacation and those who were then or have since been temporarilylaidoff,butexcludingdistrictmanagers,assistantdistrictmanagers,office and clerical employees,inspectors,and those whohave since quit or been discharged for cause,to determine whether ornot they desire to be representedby TheIndustrial and OrdinaryInsurance Agents' Union No. 21771 of Newport' News, Va.2.Under thedirection and supervision of the Regional Directorfor the Seventh Region, acting in this matter as agent for theNational Labor Relations Board and subject to Article III, Section 9,of said Rules and Regulations,among the debit collectors employedby TheLife Insurance Company ofVirginiain its district officesinDetroit,Michigan,at 1639 National Bank Building,9014 Chal-mers, 16525Woodward,and 13538 Michigan,who were employedby the Company during the pay-roll period immediately precedingthe date of this Direction,including employees who did not workduring said pay-roll period because they were ill or on vacationand those who were then or have since been temporarily laid off,but' excluding district managers, assistant district managers, officeand clerical employees,inspectors,and those who have since quitor been discharged for cause,to determine whether or not theydesire to be representedby TheAmerican Federation of Industrialand Ordinary Insurance Agents Union No. 22264 for the purposes.of collective bargaining.3.Under the direction and supervision of the Regional Directorfor the Ninth Region, acting in this matter as agent for the NationalLaborRelations Board and subject toArticleIII, Section 9, ofsaidRules and Regulations,among the debit collectors employedby TheLife Insurance Company of Virginia in its district offices inCincinnati,Ohio, at the Temple Bar Building and the IngallsBuilding, who were employed by the Company during the pay-rollperiod immediately preceding the date of this Direction,includingemployees who did not work during said pay-roll period becausethey were ill or on vacation and those who were then or have since 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDbeen temporarily laid off, but excluding district managers, assistantdistrictmanagers, office and clerical employees, inspectors, andthose who have since quit or been discharged for cause, to determinewhether or not they desire to be represented by The AmericanFederation of Industrial and Ordinary Insurance Agents Union#22274 for the purposes of collective bargaining.CHAIRMAN HARRY A. MILLIS took no part in the consideration ofthe above Decision and Direction of Elections.SAME TITLE]AMENDMENT TO DIRECTION OF ELECTIONSFebruary 13, 1941On January 28, 1941, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Elections in theabove-entitled proceedings,, the elections to be conducted-as early aspossible, but not later than thirty (30) days from the date of theDirection, under the direction and supervision of the Regional Di-rectors for the Fifth Region (Baltimore, Maryland), Seventh Region(Detroit,Michigan), and Ninth Region (Cincinnati, Ohio), respec-tively.The Board, having been informed that a longer period withinwhich to hold the elections is necessary, hereby amends the Directionof Elections issued on January 28, 1941, by striking therefrom thewords "not later than thirty (30) days from the date of this Direc-tion of Elections" and substituting therefor the words "not laterthan sixty (60) days from the date of this Direction of Elections."29 N. L.R. B, No. 44a.